          Case 3:19-mj-02908-WVG Document 1 Filed 07/12/19 PageID.1 Page 1 of 13
AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                                                                                          JUL 12 2019
                                                          Southern District of California
                                                                                                                 CU ··•, u:::i ~11::, ! rm,, ,__ UHT
              In the Matter of the Search of                             )
                                                                                                              SOUTHl HN ulSTH1Cl OF CALl~ORNIA
                                                                                                              BY                                  DEPUTY
         (Briefly describe the prop erty to be searched                  )
          or identify the p erson by name and address)                   )        Case No.
                  One Telcel VolTE SIM card
                ICCID 8952020217 512317207
                                                                         )
                                                                         )                                   '19MJ, 290 8
                                                                         )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the p erson or describe the
property to be searched and give its location) :
                                                              SEE ATTACHMENT A
                                                           (INCORPORATED HEREIN)
                   Southern   District of
located in the - - - -- - - -             - -- -- California
                                                   - - - - - --                                   , there is now concealed (identify the
p erson or describe the prop erty to be seized):

                                                    SEE ATTACHMENT B
                                                 (INCORPORATED HEREIN)
          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
               ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                         Offense Description
        21 USC§§ 952 and 960                       Importation of a Controlled Substance


          The application is based on these facts:
                                  SEE AFFIDAVIT OF TASK FORCE OFFICER ADRIANA ROSAS-CARRANZA

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                      n;gnot"re
                                                                                            Adriana Rosas-Carranzo, TFO
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: San Diego, CA                                                     Hon. William V. Gallo, U.S. Magistrate Judge
                                                                                                Printed name and title
  Case 3:19-mj-02908-WVG Document 1 Filed 07/12/19 PageID.2 Page 2 of 13




                                ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      a.    Telcel VoLTE SIM Card
            ICCID 8952020217 512317207
            (Target Device)




The Target Device is currently in the possession of the Department of Homeland
Security, Seized Property Vault, Homeland Security Investigations San Diego, 880
Front Street, San Diego, CA 92101.
  Case 3:19-mj-02908-WVG Document 1 Filed 07/12/19 PageID.3 Page 3 of 13



                                    ATTACHMENT B

                                   ITEMS TO BE SEIZED

       Authorization to search the Subscriber Identity Module (SIM) Card described in
Attachment A includes the search of disks, memory cards, deleted data, remnant data, slack
space, and temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the SIM Card shall follow the search
methodology described in the attached affidavit submitted in support of the warrant.

       The evidence to be seized from the SIM Card will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files , videos, and location data, for the period of
August 15, 2018 to November 15, 2018:

       a.     tending to identify attempts to transport methamphetamine or some other
              federally controlled substance from Mexico into the United States;

       b.     tending to identify accounts, facilities, storage devices, and/or services-
              such as email addresses, IP addresses, and phone numbers-used to
              facilitate the transportation of methamphetamine or some other federally
              controlled substance from Mexico into the United States;

       c.     tending to identify co-conspirators, criminal associates, or others
              involved in the transportation of methamphetamine or some other
              federally controlled substance from Mexico into the United States;

       d.     tending to identify travel to or presence at locations involved in the
              transportation of methamphetamine or some other federally controlled
              substance from Mexico into the United States, such as pickup, transfer,
              and delivery locations, along with the refueling points throughout the
              smuggling venture;

       e.     tending to identify the user of, or persons with control over or access to,
              the target device; and/or

       f.     tending to place in context, identify the creator or rec1p1ent of, or
              establish the time of creation or receipt of communications, records, or
              data involved in the activities described above,

which are evidence of violations of 21 U.S.C. §§ 952 and 960.
       Case 3:19-mj-02908-WVG Document 1 Filed 07/12/19 PageID.4 Page 4 of 13




 1                                        AFFIDAVIT
 2         I, Adriana Rosas-Carranza, an officer with the Department of Homeland Security
 3 (DHS), Customs and Border Protection (CBP), being duly sworn, hereby state as
 4 follows:
 5                                    INTRODUCTION
 6         1.    I make this affidavit in support of an application for a warrant to search the
 7 following electronic device (referred to herein as the "Target Device"), as further
 8 described in Attachment A, and seize evidence of crimes, specifically, violations of
 9 Title 21, United States Code, Sections 952 and 960, as more particularly described in
10 Attachment B:
11               a.    Telcel VoL TE SIM Card
12                     ICCID 8952020217 512317207
                       (Target Device)
13
14 This search supports an investigation and prosecution of Laura CASAS (CASAS) for
15 one or more of the crimes mentioned above. A factual explanation supporting probable
16 cause follows.
17
18       2.    On April 30, 2019, I accompanied Master Technician Mike Magers of

19 Smitty's Service to view the vehicle driven by CASAS at the time of her arrest. Magers
20 discovered the Target Device under the center consoles' coffee cup holder rubber mat
21   cover. The Target Device is currently stored in the Seized Property Vault, Homeland

22 Security Investigations San Diego, 880 Front St., San Diego, CA 92101.
23       3.    Based on the information below, there is probable cause to believe that a

24 search of the Target Device will produce evidence of the aforementioned crimes, as
25 described in Attachment B.
26         4.    The information contained in this affidavit is based upon my experience
2 7 and training, consultation with other federal, state, and local law enforcement agents.

28 The evidence and information contained herein was developed from interviews and my

                                                1
       Case 3:19-mj-02908-WVG Document 1 Filed 07/12/19 PageID.5 Page 5 of 13




 1 review of documents and evidence related to this case. Because this affidavit is made
 2 for the limited purpose of obtaining a search warrant for the Target Device, it does not
 3 contain all of the information known by me or other federal agents regarding this
 4 investigation, but only contains those facts believed to be necessary to establish
 5 probable cause. Dates, times, and amounts are approximations unless otherwise noted.
 6                            EXPERIENCE AND TRAINING
 7        5.      I am a CBP Officer and have been so employed for approximately 17 years.
 8 I have been a Task Force Officer with Homeland Security Investigations for
 9 approximately six years. I have conducted criminal investigations of or relating to
1O narcotics smuggling and other crimes. I have received specific training in the area of
11 narcotics investigations, and I have training and experience in the methods used by
12 narcotics traffickers to import and distribute drugs. I am presently assigned to the
13 Organized Drug Enforcement Task Force (OCDETF) Strike Force Group in San Diego,
14 California, and my duties include investigating the illicit trafficking of controlled
15 substances into the United States of America. I am cross designated by the United States
16 Drug Enforcement Administration to conduct narcotics investigations and enforce the
17 provisions of the Federal Controlled Substance Act, pursuant to Title 21 of the United
18 States Code.
19         6.     I have received formal training, as well as on-the-job experience and
20 training, relative to the investigation of the importation, transportation, sales,
21 manufacturing and distribution of controlled substances. I have also participated in
22 investigations that involved the use of electronic surveillance techniques.      I have
23 investigated illicit narcotic and controlled substances that have resulted in arrests,
24 indictments, trials and convictions. I have interviewed individuals who have been
25 directly and indirectly involved in the importation, transportation, distribution and
26 manufacturing of illegal drugs and controlled substances.
27        7.      Based on my training and experience, I have become familiar with the
28 methods utilized in narcotics trafficking operations and the unique trafficking patterns

                                               2
       Case 3:19-mj-02908-WVG Document 1 Filed 07/12/19 PageID.6 Page 6 of 13




 1 employed by narcotics organizations. I have also spoken with senior agents as well as
 2 other senior law enforcement officers, about their experiences and the results of their
 3 investigations and interviews. I have learned that drug traffickers often require the use
 4 of a communication facility to negotiate times, places, schemes and manners for
 5 importing,    possessing,   concealing,   manufacturing and      distributing   controlled
 6 substances and for arranging the disposition of proceeds from the sales of controlled
 7 substances. I have learned that professional drug operations depend upon maintaining
 8 their extensive contacts. The communication facility enables drug dealers to maintain
 9 contact with drug associates, drug suppliers and drug customers. I also have learned
1O that drug traffickers sometimes use fraudulent information, such as nominee names and
11   false addresses, to subscribe to communication facilities, especially emails, cellular
12 phones, messaging apps and frequently use communication facilities to thwart law
13 enforcement efforts to intercept their communications.
14         8.    Based upon my training and experience as a Task Force Officer, and
15 consultations with law enforcement officers experienced in narcotics smuggling
16 investigations, I am also aware that:
17
                 a.     Drug traffickers will use cellular telephones because they are
18                      mobile and they have instant access to telephone calls, text, web,
                        and voice messages;
19
20               b.     Drug traffickers will use cellular telephones and GPS devices
                        because they are able to actively monitor the progress of their
21
                        illegal cargo while the conveyance is in transit;
22
                 C.     Drug traffickers and their accomplices will use cellular
23
                        telephones and GPS devices because they can easily arrange
24                      and/or determine what time their illegal cargo will arrive at
                        predetermined locations;
25
26               d.     Drug traffickers will use cellular telephones and GPS devices to
                        direct drivers to synchronize an exact drop off and/or pick up
27
                        time of their illegal cargo;
28

                                                3
       Case 3:19-mj-02908-WVG Document 1 Filed 07/12/19 PageID.7 Page 7 of 13



                 e.     Drug traffickers will use cellular telephones to notify or warn
 1
                        their accomplices of law enforcement activity to include the
 2                      presence and posture of marked and unmarked units, as well as
                        the operational status of checkpoints and border crossings;
 3
 4               f.     The use of cellular telephones by drug traffickers tends to generate
                        evidence that is stored on the cellular telephones, including, but
 5
                        not limited to emails, text messages, photographs, audio files, call
 6                      logs, address book entries, IP addresses, social network data, and
 7
                        location data; and

 8               g.     The use of GPS devices by smugglers tends to generate evidence
 9                      that is stored on the GPS, including, but not limited to address
                        book entries, search history, user profiles and passwords, location
10                      history, routes, contacts, saved addresses-tending to indicate who
11                      used or controlled the GPS device, and other digital information.
12         9.    Based upon my training and experience as a Task Force Officer, and
13 consultations with law enforcement officers experienced in drug trafficking
14 investigations, and all the facts and opinions set forth in this affidavit, I have learned
15 that cellular/mobile telephones can and often do contain electronic records, phone logs
16 and contacts, voice and text communications, and data such as emails, text messages,
17 chats and chat logs from various third-party applications, photographs, audio files,
18 videos, and location data. I also have learned that GPS devices can and often do contain
19 electronic records and data such as contacts location data. This information can be stored
20 within disks, memory cards, deleted data, remnant data, slack space, and temporary or
21   permanent files contained on or in the cellular/mobile telephone. Specifically, based
22 upon my training, education, and experience investigating these conspiracies, I have
23 learned that searches of cellular/mobile telephones and GPS devices yields evidence:
24               a.     tending to identify attempts to transport methamphetamine or
25                      some other federally controlled substance from Mexico into the
                        United States;
26
27               b.     tending to identify accounts, facilities, storage devices, and/or
                        services-such as email addresses, IP addresses, and phone
28

                                                4
      Case 3:19-mj-02908-WVG Document 1 Filed 07/12/19 PageID.8 Page 8 of 13



                       numbers-used to facilitate the transportation of methamphetamine
 1
                       or some other federally controlled substance from Mexico into the
 2                     United States;
 3
                 C.    tending to identify co-conspirators, criminal associates, or others
 4                     involved in the transportation of methamphetamine or some other
                       federally controlled substance from Mexico into the United States;
 5
 6               d.    tending to identify travel to or presence at locations involved in the
                       transportation of methamphetamine or some other federally
 7
                       controlled substance from Mexico into the United States, such as
 8                     pickup, transfer, and delivery locations, along with the refueling
                       points throughout the smuggling venture;
 9
10               e.    tending to identify the user of, or persons with control over or
11                     access to, the target device; and/or

12               f.    tending to place in context, identify the creator or recipient of, or
13                     establish the time of creation or receipt of communications,
                       records, or data involved in the activities described above.
14
15         10.   Subscriber Identity Module (SIM) Cards, also known as subscriber identity
16 modules, are smart cards that store data for cellular telephone subscribers. Such data
17 includes user identity, location and phone number, network authorization data, personal
18 security keys, contact lists and stored text messages. Some of the evidence generated
19 by a smuggler's use of a cellular telephone would likely be stored on any SIM Card that
20 has been utilized in connection with that telephone.
21         11.   In preparing this affidavit, I have conferred with other agents and law
22 enforcement personnel who are experienced in the area of drug trafficking
23 investigations, and the opinions stated here are shared by them. Further, I have personal
24 knowledge of the following facts, or have had them related to me by persons mentioned
25 in this affidavit. This statement is made in support of an application for a warrant to
26 search Target Device that are believed to contain evidence of violations of Title 21
27 U.S.C. §§ 952 and 960.
28

                                                5
      Case 3:19-mj-02908-WVG Document 1 Filed 07/12/19 PageID.9 Page 9 of 13




 1                      FACTS SUPPORTING PROBABLE CAUSE
 2           12.   According to a report prepared by Customs and Border Protection Officer
 3 (CBPO) Jessica Macias, on November 15, 2018, at approximately 12:04 a.m., Laura
 4 CASAS, a United States Citizen, presented a valid California Driver's License and
 5 applied for entry into the United States at the Otay Mesa, California Port of Entry
 6 (POE). CASAS was the registered owner and driver of a 2008 Chrysler Sebring, bearing
 7 California license plate 8GBF660 (Vehicle). Also traveling with CASAS were her three
 8 minor children. CASAS told the primary inspection CBPO that she had owned the
 9 Vehicle for approximately two weeks, and that she was going to Oceanside, CA.
10           13.   According to a report prepared by Canine Enforcement Officer (CEO)
11 Dennis Murray, he was performing vehicle primary roving operations with his Human
12 Narcotic Detection Dog (HNDD) when his HNDD alerted to the Vehicle. The CBPO
13 referred the Vehicle to secondary for further inspection.
14           14.   According to a report prepared by CBPO Sean Richardson, he screened
15 the Vehicle through the Z-Portal x-ray machine.          The Z-Portal images revealed
16 anomalies in the dashboard area of the Vehicle and CASAS was escorted to the security
17 office.
18           15.   According to a report prepared by CBPO Jeannette Maysonet, she was
19 informed of the anomalies observed in the x-ray and began searching the Vehicle in the
20 secondary lot. The search revealed fifty (50) plastic wrapped packages containing a
21 crystalline substance. The packages were located inside of the firewall, dashboard, and
22 the compartment under the steering wheel. The total weight of the packages was 29.5
23 kilograms (65.03 pounds), and the crystalline substance field tested positive for the
24 presence of methamphetamine.
25           16.   Following the discovery of the methamphetamine, CASAS was placed
26 under arrest. I was notified and responded to the POE.
27
28

                                               6
         Case 3:19-mj-02908-WVG Document 1 Filed 07/12/19 PageID.10 Page 10 of 13




 1           17.   Upon arriving at the POE, Task Force Officers and HSI Agents identified
 2 a DHS evidence bag as property removed from the Vehicle and CASAS, which
 3 contained personal property and a cellular telephone ("Cellphone"), which had been
 4 seized from CASAS at the time of her arrest.
 5           18.   On November 15, 2018, the Honorable Clinton E. Averitte, United States
 6 Magistrate Judge, signed a criminal complaint charging CASAS with importation of a
 7 controlled substance, in violation ofTitle 21, United States Code, Sections 952 and 960.
 8           19.   On April 16, 2019, the Honorable Nita L. Stormes, United States
 9 Magistrate Judge, signed a search warrant for the Cellphone. 1
10           20.   On April 30, 2019, I accompanied Master Technician Mike Magers of
11 Smitty's Service to view the Vehicle at 9020 Airway Road, San Diego. Magers was
12 hired by the United States to serve as a vehicle expert in the criminal case against
13 CASAS. While inspecting the Vehicle, Magers discovered a piece of a cell phone circuit
14 board under the driver's side rear seat cushion. He also discovered the Target Device
15 in the center console. The Target Device was partially exposed and located under the
16 center consoles' coffee cup holder rubber mat cover.
17           21.   I have learned that recent calls made and received, telephone numbers,
18 contact names, electronic mail (e-mail) addresses, appointment dates, text messages,
19 pictures and other digital information are stored in the memory of the Target Device,
20 which may identify other persons involved in narcotics trafficking activities.
21 Accordingly, based upon my experience and training, consultation with other law
22 enforcement officers experienced in narcotics trafficking investigations, and all the
23 facts and opinions set forth in this affidavit, I believe that information relevant to the
24 narcotics smuggling activities of CASAS, such as telephone numbers, made and
25
     1
26        Pursuant to that search warrant agents examined some of the Cellphone's
   contents. In an abundance of caution, I ask that the Court not consider information
27
   agents may or may not have seen during that examination in determining whether
28 there is probable cause for the requested warrant.

                                                7
     Case 3:19-mj-02908-WVG Document 1 Filed 07/12/19 PageID.11 Page 11 of 13




 1 received calls, contact names, electronic mail ( e-mail) addresses, appointment dates,
 2 messages, pictures and other digital information may be stored in the memory of the
 3 Target Device.
 4         22.   Based on my training and experience along with other law enforcement
 5 officers' training and experience, I have that narcotics trafficking activities entail
 6 intricate planning to successfully evade detection by law enforcement.               In my
 7 professional experience and in the professional experience of other agents with whom
 8 I have spoken, this requires planning and coordination in the weeks and often months
 9 prior to the event. For example, drug trafficking organizations (DTOs) recruit, evaluate,
1O and supply load drivers with vehicles and phones, and drug smugglers are often asked
11 to cross a vehicle several times to establish a pattern. Additionally, co-conspirators are
12 often unaware of the subject's arrest and will continue to attempt to communicate with
13 the subject after the arrest to determine the whereabouts of their valuable cargo. This
14 communication,      both    pnor    to,   during   and    after   the   event   1s    often
15 accomplished/attempted via cellular telephone communication(s).             Therefore, I
16 respectfully request permission to search the Target Device for items listed in
17 Attachment B beginning on August 15, 2018, up to and including November 15, 2018.
18                                    METHODOLOGY
19         23.   It is not possible to determine, merely by knowing the cellular/mobile
20 telephone's make, model and serial number, the nature and types of services to which
21 the device is subscribed and the nature of the data stored on the device. Cellular/mobile
22 devices today can be simple cellular telephones and text message devices, can include
23 cameras, can serve as personal digital assistants and have functions such as calendars
24 and full address books and can be mini-computers allowing for electronic mail services,
25 web services and rudimentary word processing. An increasing number of
26 cellular/mobile service providers now allow for their subscribers to access their device
27 over the internet and remotely destroy all of the data contained on the device. For that
28 reason, the device may only be powered in a secure environment or, if possible, started

                                                8
      Case 3:19-mj-02908-WVG Document 1 Filed 07/12/19 PageID.12 Page 12 of 13




 1 in "airplane mode" which disables access to the network. Unlike typical computers,
 2 many cellular/mobile telephones do not have hard drives or hard drive equivalents and
 3 store information in volatile memory within the device or in memory cards inserted into
 4 the device. Current technology provides some solutions for acquiring some of the data
 5 stored in some cellular/mobile telephone models using forensic hardware and software.
 6 Even if some of the stored information on the device may be acquired forensically, not
 7 all of the data subject to seizure may be so acquired. For devices that are not subject to
 8 forensic data acquisition or that have potentially relevant data stored that is not subject
 9 to such acquisition, the examiner must inspect the device manually and record the
1O process and the results using digital photography. This process is time and labor
11 intensive and may take weeks or longer.
12         24.   Following the issuance of this warrant, I will collect the Target Device
13 and subject it to analysis. All forensic analysis of the data contained within the Target
14 Device will employ search protocols directed exclusively to the identification and
15 extraction of data within the scope of this warrant.
16         25.   Based on the foregoing, identifying and extracting data subject to seizure
17 pursuant to this warrant may require a range of data analysis techniques, including
18 manual review, and, consequently, may take weeks or months. The personnel
19 conducting the identification and extraction of data will complete the analysis within
20 ninety (90) days, absent further application to this court.
21                 PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
22         26.   Other than as described above, the United States has not attempted to
23 obtain this information by other means.
24 I I
25 I I
26 I I
27 I I
28 / /

                                                9
      Case 3:19-mj-02908-WVG Document 1 Filed 07/12/19 PageID.13 Page 13 of 13




 1                                     CONCLUSION
 2         27.   Based on all of the facts and circumstances described above, there is
 3 probable cause to conclude that CASAS used the Target Device to facilitate violations
 4 of 21 U.S.C. §§ 952 and 960.
 5         28.   Because the Target Device was promptly seized during the investigation
 6 of CASAS' smuggling activities and has been securely stored, there is probable cause
 7 to believe that evidence of illegal activities committed by CASAS continues to exist on
 8 the Target Device. As stated above, I believe that the date range for this search is from
 9 August 15, 2018 to November 15, 2018.
10         29.   WHEREFORE, I request that the court issue a warrant authorizing law
11   enforcement agents and/or other federal and state law enforcement officers to search
12 the items described in Attachment A, and seize items listed in Attachment B, using the
13 methodology described above.
14         I swear the foregoing is true and correct to the best of my knowledge and belief.
15
16                                                          ~C=anza
                                                            Task Force Officer, HSI
17
18 Subscribed and sworn to before me this      /   J....   day of July, 2019.
19
20
21                                         HON. WILLIAM V. GALLO
                                           United States Magistrate Judge
22
23
24
25
26
27
28

                                               10
